DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	Claims 1-10 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on May 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
decorative shape" in claim 10 is a relative term which renders the claim indefinite.  The term "decorative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, the term “decorative shape” will be given its broadest reasonable interpretation and considered as any shape of bag that has curves, or is uniquely shaped compared to normal square/rectangular collection bags.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2, 4-5, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US PGPUB 2011/0238042).

6.	With regard to claim 1, Davis discloses a catheter collection system (Figs. 4-6; abstract), comprising: a tube (drainage tube, 32, 82) having a first end (with catheter connector, 38, 86) and a second end (connected to urine collection bag, 30), a collection bag (30) connected to the tube (32, 82) at the second end of the tube (32, 82; Fig. 4), a check valve (valve, 80) disposed within the tube (32, 82) and 

7.	With regard to claim 2, Davis discloses that the check valve (80) is positioned adjacent the first end of the tube (32, 82; Figs. 4-6; [0034]).

8.	With regard to claim 4, Davis discloses that the collection bag (30) has a drainage opening (outlet tube port, 42) and a valve (outlet tube/connector mechanism, 44 and outlet tube, 46) associated with the drainage opening (42; Fig. 4; [0032]).

9.	With regard to claim 5, Davis discloses a catheter (10) is connected to the first end of the tube (32, 82; Fig. 2; [0028]; [0030-0032]).

10.	With regard to claim 9, Davis discloses that urine collection systems (Fig. 4) utilize heat stabilizing materials ([0016]).

11.	With regard to claim 10, Davis discloses that the collection bag (30) has a decorative shape (rounded edges, having a heart/acorn shape; Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Elson et al. (US PGPUB 2005/0101923).

13.	With regard to claim 3, while Davis shows that the collection bag (30) is connected to the tube (32, 82; Fig. 4), Davis fails to explicitly disclose that the connection between the tube and the bag is through a connection member.
	However, Elson discloses a male urinary incontinence sheath (abstract; Fig. 27), wherein a collection bag (107) is connected to its associated drainage tubing (92) via a mating feature (95) of a female coupling (91) and rounded positioning boss (64; [0081]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the connection between the drainage tube and collection bag disclosed by Davis to include a connection member, similar to that disclosed by Elson, in order to helps to position the tubing in a fluid tight relationship with the collection bag, as suggested by Elson in paragraph [0081].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Beaufore et al. (US PGPUB 2003/0009079).

15.	With regard to claim 6, Davis is silent in regard to a stop being connected to the catheter.
	However, Beaufore discloses a urinary flow control valve (abstract; Fig. 1), wherein a urinary drainage catheter (10) is provided with a stop (silicone anchoring collar, 48; [0029]; [0032]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the catheter disclosed by Davis to include a stop, similar to that disclosed by Beaufore, in order to hold the drainage end of the catheter in sealing contact with the bladder and prevent leakage, as suggested by Beaufore in paragraph [0032].

16.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Beaufore, as applied to claim 6 above, in further view of Lockwood et al. (US 7,338,482).

17.	With regard to claim 7, Davis and Beaufore are silent in regard to the stop having a cut-out section that extends from a central opening to an outer perimeter and a connecting member adjacent the cut-out section.
	However, Lockwood discloses external catheter access to vacuum bandage (abstract; Figs. 3-5), wherein a catheter (tube, 24) is provided with a stop (collar, 20), wherein the stop has a cut-out section (slit, 74) that extends from a central opening (passageway, 22) to an outer perimeter (outer edge, 76) and a connecting member (pull-tab, 86) adjacent the cut-out section (74; col. 7, line 66 - col. 8, line 48).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the stop disclosed by Davis in view of Beaufore to include a cut-out section and connecting member, similar to that disclosed by Lockwood, in order to provide a collar that can wrap around and be removed from any existing catheter tubing, and form an airtight seal 

18.	With regard to claim 8, Davis and Lockwood are silent in regard to the central opening having a plurality of gripping teeth.
	However, Beaufore discloses a stop (48) which includes a plurality of gripping teeth (serrations, 52) at its central opening to register with the rounded serrations (50) along the outside of the catheter shaft (14; Fig. 1; [0032]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the central opening of the stop disclosed by Davis in view of Lockwood to include a plurality of gripping teeth, similar to that disclosed by Beaufore, in order to further assist in holding the stop in place along the length of the catheter, holding the catheter in place and preventing leakage around the stop, as suggested by Beaufore in paragraph [0032].

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	O’Neil (US PGPUB 2004/0171979) discloses a catheter system and method for delivering medication to the bladder.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW J MENSH/Primary Examiner, Art Unit 3781